Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  	The amendment filed July 12, 2022, is acknowledged and has been entered. Claim 31 has been amended. 

2.	Claims 1-3, 6, 10, 13-15, 20-25, 29-31 and 33-35 are pending in the application. 

3.    	Claims 20-22, 25, 33 and 35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention or a non-elected species of invention, there being no allowable generic or linking claim.  

4.	Claims 1-3, 6, 10, 13-15, 23-24, 29-31 and 34 are under examination. The elected species under consideration are step b, as recited in claim 1 and removing the immunoglobulin single variable domain by one or more chromatographic techniques, as is recited in claim 23.


Grounds of Objection and Rejection Withdrawn

5.	Unless specifically reiterated below, Applicant’s has obviated or rendered moot the grounds of rejection set forth in the previous Office action.  



Grounds of Rejection Maintained

Claim Rejections - 35 U.S.C. §§ 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.



7.	Claims 1-3, 6, 10, 13-15, 23-24, 29-31 and 34 are rejected under 35 U.S.C. 102(e) as being anticipated by Schotte et al (WO 2010/125187 A2, IDS) as evidenced by Emery et al (US 2008/0274101 A1, IDS).
With respect to the claims Schotte et al teach that VHH domain antibodies may be produced in Pichia cells (see pages 3 and 4) and the steps of claim 1, wherein to produce homogenous VHH domain antibody compositions involves removing the product related variant via ion exchange chromatography (see pages 8, 22 and 27).   Schotte et al teach that for therapeutic applications antibody products need to be of high quality, including having homogeneity in structural terms and methods of producing homogenous domain antibody compositions (see page 1).  
In this case, while the methods of Schotte et al do not expressly recite that carbamylated domain antibodies as recited in claim 1 and 2 are removed, in purifying the domain antibody to a homogenous state using ion exchange chromatography carbamylated domain antibodies would necessarily be removed to some extent such that the claimed methods are manipulatively and materially indistinguishable from the methods of the prior art.  Notably, as evidenced by Emery et al, ion exchange chromatography is useful for removing contaminating charged antibody variants such as degradation products including carbamylated antibodies (see pages 1, 2 and 8) and is noted that the claims do not require complete removal.  Furthermore, the Office does not have the facilities for examining and determining that Applicant's methods result in different VHH domain antibodies than the prior art methods.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the methods to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Finally, Claims 3, 6, 10, 13-15 and 20-22 have been included because they do not further limit the elected species of invention and do not require step a) be selected.
Therefore, absence a showing otherwise the methods of the prior art are deemed to anticipate the claimed methods. 

8.	Claims 1-3, 6, 10, 13-15, 23-24, 29-31 and 34 are rejected under 35 U.S.C. 102(b) as being anticipated by Glaser et al (US 2009/0130105 A1, IDS) as evidenced by Emery et al (US 2008/0274101 A1, IDS).
With respect to the claims Glaser et al teach that binding molecules after being recombinantly expressed can be purified using ion exchange chromatography (see pages 67 and 68).  Glaser et al teach that antibodies VHH can be produced in Pichia host, the steps of claim 1 and that antibodies after being recombinantly expressed can be purified using ion exchange chromatography (see claim 127 and pages 4, 6 and 67-68).
In this case, while the methods of Glaser et al do not expressly recite that carbamylated domain antibodies as recited in claim 1 and 2 are removed, in purifying the domain antibody to a homogenous state using ion exchange chromatography carbamylated domain antibodies would necessarily be removed to some extent such that the claimed methods are manipulatively and materially indistinguishable from the methods of the prior art.  Notably, as evidenced by Emery et al ion exchange chromatography is useful for removing contaminating charged antibody variants such as degradation products including carbamylated antibodies (see pages 1, 2 and 8) and is noted that the claims do not require complete removal.  Furthermore, the Office does not have the facilities for examining and determining that Applicant's methods result in different domain antibodies than the prior art methods.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the methods to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
Finally, Claims 3, 6, 10, 13-15 and 20-22 have been included because they do not further limit the elected species of invention and do not require step a) be selected.
Therefore, absence a showing otherwise the methods of the prior art are deemed to anticipate the claimed methods. 
Response to Arguments 

9.	In the response Applicant argues that Glaser and Schotte’s Ion exchange Chromatography methods for not necessarily remove carbamylated antibodies as Dr, Van de Velde sets forth in a declaration that ““The particular technique and conditions used for the separation of these ...contaminants from the intact immunoglobulin single variable domain will depend on the nature of these contaminants.” Id., {9 (emphasis added).” and that “Dr. Van de Velde makes clear that generic ion chromatography conditions do not include “optimization ...to specifically remove potential carbamylated variants.” Id.”

	In response, the claims do not require complete removal of carbamylated variants, while Dr. Can de Velde appears to be talking about complete separation, and the specification does not appear to give conditions that necessarily result in complete removal of carbamylated variants, such that the claims are reasonably interpreted to not require 100% removal of carbamylated variants.  Notably, the Office does not have the facilities for examining and determining that the prior art methods do not remove any carbamylated VHH.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the methods to which the claims are directed are different than that taught by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  Here, the claims only require some carbamylated variants are removed and Applicant has not shown that Glaser and Schotte’s Ion exchange Chromatography methods would not remove any carbamylated variants.  
	It is further noted that the specification states at page 35 that 

“The skilled person can utilize a range of standard techniques for
removing the carbamylated product-related variant by virtue of
changes in protein charge and hydrophobicity in the variant in view
of the added carbamyl group(s). These changes can be used, for
example, for separating the carbamylated variant from the product
based on a concomitant shift in isoelectric point (pI) and
hydrophobicity. Standard chromatographic techniques, comprising, but
not limited to ion exchange (IEX) chromatography, e.g. ion-exchange
high-performance liquid chromatography (IEX-HPLC), mixed-mode
chromatography, hydrophobic charge induction chromatography (HCIC),
hydrophobic interaction chromatography (HIC), and the like,
preferably ion-exchange (IEX) chromatography, can be used for
separating the carbamylated variant from the desired product based
on a shift in isoelectric point observed for the carbamylated
variants.”

Then at page 47, the specification sets forth that the carbamylated and uncarbmamylated VHH have significant pI differences that implies that the carbamylated variants can be removed using ion exchange chromatography and that the data from Figure 4 supports this hypothesis.  The specification simply states that ion-exchange (IEX) chromatography should be used to remove variants and that is what Glaser and Schotte teach, so the claimed methods cannot be distinguished from those taught in the prior art based on the evidence of the record as whole after considering Applicant’s argument and the declaration by Dr. Van de Velde. 
Accordingly, after careful and complete consideration of Applicant’s response and the record as a whole, for these reasons and the reasons set forth in the previous office actions, these rejections are being maintained.


Conclusion


10.	No claims are allowed.  

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,						
Brad Duffy						
571-272-9935					

/Brad Duffy/
Primary Examiner, Art Unit 1643
October 28, 2022